TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00478-CV



                                        In re Eldor Brish


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Eldor Brish filed a petition for writ of mandamus and a motion for emergency

temporary relief pending disposition of his mandamus petition. Having reviewed the petition,

record, and filings by relator and real party in interest, we deny the petition for writ of mandamus

and the motion for emergency temporary relief. See Tex. R. App. P. 52.8(a).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Puryear and Goodwin

Filed: July 29, 2016